Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00348-CR

                                      John Michael LEVESQUE,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CR3458
                         Honorable Andrew W. Carruthers, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 17, 2013

DISMISSED FOR WANT OF JURISDICTION

           John Levesque pleaded not guilty by reason of insanity to the offense of arson with bodily

injury. On March 28, 2011, the trial court signed a “Judgment of Acquittal By Reason of

Insanity—Plea of Not Guilty Before the Court and Automatic Commitment to North Texas State

Hospital Vernon-Campus for Evaluation.” Thereafter, Levesque’s commitment was extended by

court order several times, the last of which appears to be on October 24, 2012. Thus, the deadline

for filing the notice of appeal was November 23, 2012. See TEX. R. APP. P. 26.2(a)(1). Levesque

filed his notice of appeal in the trial court on May 31, 2013.
                                                                                 04-13-00348-CR


        We subsequently issued an order advising Levesque that his notice of appeal appeared to

be untimely and directing him to show cause in writing why this appeal should not be dismissed

for want of jurisdiction. Levesque’s attorney responded, but failed to provide a basis on which

this court may accept jurisdiction of the appeal.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also

Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions). Accordingly, we dismiss this appeal for want of

jurisdiction.


                                                      PER CURIAM

Do not publish




                                                -2-